Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 and 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 33, 36 and 44 are objected to because of the following:
Claim 33 recites the element “a child second MCU” in line 2, which should be changed to “a child MCU” to be consistent with the claim language.  
Claims 36 and 44 recite “the node transceiver” in line 3, which should be changed to “the parent node transceiver.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 26, 29-30, 35, 38-39, 43, and 46-47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Godor et al. (US 20140301261).

Regarding claim 26, Godor discloses a wireless sensor network (radio communication devices such as machines, wireless sensors etc. can save battery power; [0022]) comprising:
a node comprising: a node transceiver (radio communication device comprises a receiver; [0015]) configured to listen for:
periodic control messages (the device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044]); and
periodic sensor data messages (DRX based technique is periodic since it is determined for each DRX cycle whether data is scheduled to a particular device; [0052]); and
a node microcontroller unit (MCU) (radio communication device comprises a control unit; [0015]) 
configured to determine whether to cause the transceiver to skip listening for a periodic sensor data message during a sensor data time period based upon a skip indicator included in a periodic control message (The control unit 504 is further configured to keep 108, 216 the receiver deactivated throughout the remaining part of the DRX cycle, if said information is received 104 and the information indicates that no data is scheduled. In addition, the control unit is further configured to, for the remaining part of the DRX cycle, activate the receiver when data is scheduled and deactivating the receiver when data is not scheduled, if said information is received 104 and the information indicates that data is scheduled; [0069]).

Regarding claim 29, Godor discloses determine whether to skip listening for a periodic sensor data message during a sensor data time period based upon information indicating whether a child node has sensor data to be sent provided in a skip indicator included in the periodic control message (In 102 it is determined whether information is received from the radio network node at an initial part of a DRX cycle, where the information indicates whether data is scheduled to the radio communication device during a remaining part of the DRX cycle. If 104 said information is not received, the receiver of the radio communication device is kept deactivated 106 throughout the remaining part of the DRX cycle. If 104 said information is received and the information indicates 108 that no data is scheduled, the receiver is kept deactivated throughout the remaining part of the DRX cycle. If said information is received and the information indicates 108 that data in fact is scheduled, for the remaining part of the DRX cycle, the receiver is activated 110 when data is scheduled, and the receiver is deactivated 110 when data is not scheduled; [0046]).

Regarding claim 30, Godor discloses determine whether to skip listening for a periodic sensor data message during a sensor data time period based upon child node (the device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044].
In 102 it is determined whether information is received from the radio network node at an initial part of a DRX cycle, where the information indicates whether data is scheduled to the radio communication device during a remaining part of the DRX cycle. If 104 said information is received and the information indicates 108 that no data is scheduled, the receiver is kept deactivated throughout the remaining part of the DRX cycle. If said information is received and the information indicates 108 that data in fact is scheduled, for the remaining part of the DRX cycle, the receiver is activated 110 when data is scheduled, and the receiver is deactivated 110 when data is not scheduled; [0046]).

Regarding claim 35, the claim is interpreted and rejected for the reasons cited in claim 26.
Regarding claim 38, the claim is interpreted and rejected for the reasons cited in claim 29.
Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 30.
Regarding claim 43, the claim is interpreted and rejected for the reasons cited in claim 26.

Regarding claim 47, the claim is interpreted and rejected for the reasons cited in claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 27-28, 31-34, 36-37, 40-42, 44-45, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Godor in view of Elliot et al. (US 20150063325).

Regarding claim 27, Godor discloses a child node (Fig. 3, Node 304) that includes a child transceiver, and a child MCU (Fig. 6); 
wherein the child MCU is configured to cause the child node transceiver to send the periodic control messages to the node transceiver and to send the periodic sensor data messages to the node transceiver (the device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044].
DRX based technique is periodic since it is determined for each DRX cycle whether data is scheduled to a particular device; [0052]).
Godor does not expressly disclose a child sensor.
In an analogous art, Elliot discloses a child sensor ("Affiliated children IDs" data 610 may include unique identifiers of sensor nodes 205 that are affiliated with monitor point 105 and, thus, from which monitor point 105 may receive messages; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Elliot in the system of Godor in order to enable the reduction of sensor node power consumption while permitting the reception and forwarding of the routing packets necessary to implement a distributed wireless network (Elliot, [0006]).

Regarding claim 28, Godor discloses wherein the node MCU is configured to: determine whether to skip listening for a periodic sensor data message during a sensor data time period based upon child transceiver information provided in a skip indicator included in the periodic control message (The control unit 504 is further configured to keep 108, 216 the receiver deactivated throughout the remaining part of the DRX cycle, if said information is received 104 and the information indicates that no data is scheduled. In addition, the control unit is further configured to, for the remaining part of the DRX cycle, activate the receiver when data is scheduled and deactivating the receiver when data is not scheduled, if said information is received 104 and the information indicates that data is scheduled; [0069]).
Godor does not expressly disclose whether to skip listening for a periodic sensor data message during a sensor data time period based upon child transceiver sleep time interval information.
In an analogous art, Elliot discloses whether to skip listening for a periodic sensor data message during a sensor data time period based upon child transceiver sleep time interval information (When all ACKs are received, sensor node 205 may turn off transmitter 405 [step 1525]. Sensor node 205 may then determine if it is time for its children to transmit to sensor node 205 as indicated by clock 440 and " children-to-this node Tx" data 735 of database 700 [step 1605] (FIG. 16). If so, sensor node 205 may turn on receiver 405 and receive one or messages from the children identified by the "affiliated children IDs" data 725 of database 700 [step 1610] (see " Children-to-this Node Tx" 735, FIG. 17). Sensor node 205 may then turn off receiver 405; [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Elliot in the system of Godor in order to enable the reduction of sensor node power consumption while permitting the reception and forwarding of the routing packets necessary to implement a distributed wireless network (Elliot, [0006]).

Regarding claim 31, Godor discloses a child node (Fig. 3, Node 304) that includes a child transceiver, and a child MCU (Fig. 6);
(the device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044].
DRX based technique is periodic since it is determined for each DRX cycle whether data is scheduled to a particular device; [0052]), and
cause the child transceiver to include the skip indicator in the periodic control messages to provide an indication of whether the sensor has data to be sent (device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044]).
Godor does not expressly disclose a child sensor.
In an analogous art, Elliot discloses a child sensor ("Affiliated children IDs" data 610 may include unique identifiers of sensor nodes 205 that are affiliated with monitor point 105 and, thus, from which monitor point 105 may receive messages; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Elliot in the system of Godor in order to enable the reduction of sensor node power consumption while, at the same time, permitting the reception and forwarding of the routing packets necessary to implement a distributed wireless network (Elliot, [0006]).

(Fig. 3, Node 304) that includes a child transceiver, and a child MCU (Fig. 6);
wherein the child MCU is configured to: cause the child transceiver to send the periodic control messages to the node transceiver and to send the periodic sensor data messages to the node transceiver (the device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044].
DRX based technique is periodic since it is determined for each DRX cycle whether data is scheduled to a particular device; [0052]),
cause the child transceiver to include the skip indicator in the periodic control messages to provide an indication of whether the sensor data state for the child node has data to be sent (device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044]), and
cause the child transceiver to skip sending a periodic sensor data message following a control message that includes a skip indicator that indicates that the child node has no data to be sent (The control unit 504 is further configured to keep 108, 216 the receiver deactivated throughout the remaining part of the DRX cycle, if said information is received 104 and the information indicates that no data is scheduled. In addition, the control unit is further configured to, for the remaining part of the DRX cycle, activate the receiver when data is scheduled and deactivating the receiver when data is not scheduled; [0069]).
Godor does not expressly disclose a child sensor.
("Affiliated children IDs" data 610 may include unique identifiers of sensor nodes 205 that are affiliated with monitor point 105 and, thus, from which monitor point 105 may receive messages; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Elliot in the system of Godor in order to enable the reduction of sensor node power consumption while  permitting the reception and forwarding of the routing packets necessary to implement a distributed wireless network (Elliot, [0006]).

Regarding claim 33, Godor discloses a child node (Fig. 3, Node 304) that includes a child transceiver, and a child second MCU (Fig. 6);
wherein the child MCU is configured to: cause the child transceiver to send the periodic control messages to the node transceiver and to send the periodic sensor data messages to the node transceiver (the device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044].
DRX based technique is periodic since it is determined for each DRX cycle whether data is scheduled to a particular device; [0052]),
cause the child transceiver to include the skip indicator in the periodic control messages to provide an indication of whether the child node has data to be sent (device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044]),
cause the child transceiver to skip sending a periodic sensor data message following a control message that includes a skip indicator that indicates that the child node has no data to be sent (The control unit 504 is further configured to keep 108, 216 the receiver deactivated throughout the remaining part of the DRX cycle, if said information is received 104 and the information indicates that no data is scheduled. In addition, the control unit is further configured to, for the remaining part of the DRX cycle, activate the receiver when data is scheduled and deactivating the receiver when data is not scheduled; [0069]), and
cause the child transceiver to send a periodic sensor data message following a control message that includes a skip indicator that indicates that the child node has data to be sent (the control unit is further configured to, for the remaining part of the DRX cycle, activate the receiver when data is scheduled and deactivating the receiver when data is not scheduled, if said information is received 104 and the information indicates that data is scheduled; [0069]).
Godor does not expressly disclose a child sensor.
In an analogous art, Elliot discloses a child sensor ("Affiliated children IDs" data 610 may include unique identifiers of sensor nodes 205 that are affiliated with monitor point 105 and, thus, from which monitor point 105 may receive messages; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Elliot in the system of (Elliot, [0006]).

Regarding claim 34, Godor discloses a child node (Fig. 3, Node 304) that includes a child transceiver, and a child MCU (Fig. 6); 
wherein the child MCU is configured to: cause the child transceiver to send the periodic control messages to the node transceiver and to send the periodic sensor data messages to the node transceiver (the device periodically activates the receiver and monitors a control channel for the information or the pointer. The information may comprise an information element (IE) of the control channel; [0044].
DRX based technique is periodic since it is determined for each DRX cycle whether data is scheduled to a particular device; [0052]),
determine whether the child node has data to be sent, cause the child transceiver to include the skip indicator in the periodic control messages to provide an indication, based upon the determination, of whether the child node has data to be sent (sending information to the radio communication device at an initial part of a DRX cycle, wherein the information indicates whether data is scheduled to the radio communication device during a remaining part of the DRX cycle. The information may indicate that data is scheduled to the radio communication device during the remaining part of the DRX cycle; [0017-0018].
DRX based technique is periodic since it is determined for each DRX cycle whether data is scheduled to a particular device; [0052]),
(The control unit 504 is further configured to keep 108, 216 the receiver deactivated throughout the remaining part of the DRX cycle, if said information is received 104 and the information indicates that no data is scheduled. In addition, the control unit is further configured to, for the remaining part of the DRX cycle, activate the receiver when data is scheduled and deactivating the receiver when data is not scheduled; [0069]), and
cause the child transceiver to send a periodic sensor data message following a control message that includes a skip indicator that indicates that the child node has data to be sent (the control unit is further configured to, for the remaining part of the DRX cycle, activate the receiver when data is scheduled and deactivating the receiver when data is not scheduled, if said information is received 104 and the information indicates that data is scheduled; [0069]).
Godor does not expressly disclose a child sensor.
In an analogous art, Elliot discloses a child sensor ("Affiliated children IDs" data 610 may include unique identifiers of sensor nodes 205 that are affiliated with monitor point 105 and, thus, from which monitor point 105 may receive messages; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Elliot in the system of Godor in order to enable the reduction of sensor node power consumption while, at the (Elliot, [0006]).

Regarding claim 36, the claim is interpreted and rejected for the reasons cited in claim 27.
Regarding claim 37, the claim is interpreted and rejected for the reasons cited in claim 28.
Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 31.
Regarding claim 41, the claim is interpreted and rejected for the reasons cited in claim 32.
Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 44, the claim is interpreted and rejected for the reasons cited in claim 27.
Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 28.
Regarding claim 48, the claim is interpreted and rejected for the reasons cited in claim 31.
Regarding claim 49, the claim is interpreted and rejected for the reasons cited in claim 32.
Regarding claim 50, the claim is interpreted and rejected for the reasons cited in claim 33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patterson et al. (US 20090022078), “Systems And Methods For Controlling Sleep States Of Network Nodes.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413